



Exhibit 10.24


Indemnity Agreement


This Indemnity Agreement (this “Agreement”) is made as of the [ ] day of [ ],
20[ ], between Cronos Group Inc., a body corporate incorporated under the laws
of Ontario (the “Corporation”), and [ ] (the “Indemnified Party”), an individual
resident in the [Province/State] of [●].


RECITALS:
A.
The Indemnified Party is or was a director and/or an officer of the Corporation
or an Other Entity (as defined below), or serves or served in a capacity similar
thereto for the Corporation or an Other Entity.

B.
The Corporation considers it desirable and in its best interests to enter into
this Agreement to set out the circumstances and manner in which the Indemnified
Party may be indemnified in respect of liabilities or expenses which the
Indemnified Party may incur as a result of the Indemnified Party serving or
having served as a director or an officer of the Corporation or an Other Entity,
or in a capacity similar thereto in respect of the Corporation or an Other
Entity, or because of that association with the Corporation or other Entity.

NOW THEREFORE, in consideration of the Indemnified Party’s services as a
director and/or officer of the Corporation or an Other Entity, or in a capacity
similar thereto for the Corporation or an Other Entity, the parties hereto
covenant and agree as follows:
1.
Definitions. In this Agreement:

“Act” means the Business Corporations Act (Ontario), as the same exists on the
date hereof or may hereafter be amended.
“Claim” includes any demand, suit, action, application, litigation, claim,
charge, complaint, prosecution, assessment, reassessment, investigation,
inquiry, hearing, arbitration, mediation or proceeding of any nature or kind
whatsoever, whether threatened, anticipated, pending, commenced, continuing,
completed, and any appeals thereof, and whether civil, criminal, administrative,
investigative, arbitral or otherwise, in which the Indemnified Party is involved
as a result of the Indemnified Party serving or having served as a director or
officer of the Corporation or an Other Entity, or in a capacity similar thereto
in respect of the Corporation or an Other Entity or because of that association,
as well as any other circumstances or situation in respect of which an
Indemnified Party reasonably requires legal advice or representation concerning
actual, possible or anticipated Losses by reason of the Indemnified Party’s
association with the Corporation or Other Entity.
“Control Transaction” means any merger, amalgamation, take-over bid,
arrangement, recapitalization, consolidation, liquidation, wind-up, dissolution,
share exchange, material sale of assets or similar transaction in respect of the
Corporation.
“Costs” includes any and all costs, charges and expenses actually and reasonably
incurred by the Indemnified Party in respect of any Claim (including any and all
costs, charges and expenses which the Indemnified Party may reasonably incur,
suffer, sustain or be required to pay in connection with investigating,
initiating, preparing for, defending, serving as or being a witness, providing
evidence in connection with, attending any meeting, discovery, trial or hearing,
instructing or receiving advice of the Indemnified Party’s own or other legal
counsel or other professional advisors in relation to, preparing to prosecute,
defend or settle, appealing or otherwise participating in or otherwise being
involved in (including in each case, on appeal), any Claim, whether or not any
suit, action, litigation, claim, prosecution, investigation, inquiry, hearing or
other proceeding is commenced, including all legal and other professional fees,
charges and disbursements and includes all costs, charges and expenses actually
and reasonably incurred by the Indemnified Party in connection with the
interpretation, enforcement or defence of the Indemnified Party’s rights under
this Agreement).
“Cost Advance” means an advance of moneys to the Indemnified Party of Costs
before the final disposition of any Claim.
“Policy” means the directors’ and officers’ insurance policy listed on Schedule
A, which has been authorized by the board of directors of the Corporation and
any successor to such policy entered into by the Corporation (and any renewals
or replacements thereof).
“Losses” includes all actual costs, charges, expenses, losses, damages
(including punitive and exemplary), fees (including any legal, professional or
advisory fees or disbursements), liabilities, amounts paid to settle or dispose
of any Claim or satisfy any judgment, fines, penalties or liabilities, whether
domestic or foreign, including any interest thereon, and including any arising
at common law or by operation of statute (including all statutory obligations to
creditors, employees, suppliers, contractors, subcontractors and any
governmental authority), and whether incurred alone or jointly with others,
including any amounts which the Indemnified Party may suffer, sustain, incur or
be required to pay as a result of, or in connection with the investigation,
defence, settlement or appeal of or preparation for any Claim or in connection
with any suit, action, litigation, claim, prosecution, investigation, inquiry,
hearing or other proceeding to establish a right to indemnification or hold
harmless obligations under this Agreement, including all costs, charges


1

--------------------------------------------------------------------------------





and expenses incidental thereto, including all taxes (including income taxes),
interest, penalties and related outlays of the Indemnified Party therefrom, as
well as all reasonable travel, lodging and accommodation expenses.
“Other Entity” means any corporation, partnership, joint venture, trust,
unincorporated association, unincorporated organization, unincorporated
syndicate or other enterprise or entity for which the Indemnified Party serves
or served as a director or officer, or in a capacity similar thereto, at the
request of the Corporation.
2.
Indemnity. Except as prohibited by applicable law, including the Act, and
subject to Section 4 of this Agreement, the Corporation hereby agrees to
indemnify and hold harmless the Indemnified Party, as well as his or her heirs
and legal representatives, to the fullest extent permitted by applicable law,
including the Act, from and against any and all Losses which the Indemnified
Party may suffer, sustain, incur or be required to pay as a result of, or in
connection with any Claim, provided that:

a)
the Indemnified Party acted honestly and in good faith with a view to the best
interests of the Corporation or Other Entity, as the case may be;

b)
in the case of a Claim that involves a criminal or administrative suit, action,
litigation, claim, prosecution, investigation, inquiry, hearing or other
proceeding that is enforced by monetary penalty, the Indemnified Party had
reasonable grounds for believing that the Indemnified Party’s conduct was
lawful; and

c)
if the Claim involves a suit, action, litigation, claim, prosecution,
investigation, inquiry, hearing or other proceeding by or on behalf of the
Corporation or Other Entity, as the case may be, to procure a judgment in its
favour against the Indemnified Party, a court of competent jurisdiction shall
have approved the Indemnified Party’s indemnification or hold harmless
obligations, the application for such approval to be made by the Corporation at
its expense and as soon as reasonably practicable (or, following any delay (as
determined by the Indemnified Party), by the Indemnified Party, at the expense
of the Corporation).

It is the intent of the parties hereto that (i) in the event of any change,
after the date of this Agreement, in any applicable law which expands the right
of the Corporation to indemnify, hold harmless or make Cost Advances to a
director or officer to a greater degree than would be afforded currently under
this Agreement, the Indemnified Party shall receive the greater benefits
afforded by such change, and (ii) this Agreement shall be interpreted and
enforced so as to provide obligatory indemnification, hold harmless obligations
and Cost Advances under such circumstances as set forth in this Agreement, if
any, in which the providing of indemnification, hold harmless obligations or
Cost Advances would otherwise be discretionary. It is acknowledged that the
Corporation may enter into indemnity agreements with other directors and
officers of the Corporation. In the event that the terms or conditions of any
other indemnity agreement include or are amended to include protections which
are not provided under this Agreement, the Indemnified Party shall be notified
promptly of such change and he/she shall have at his/her option, the opportunity
to have this Agreement amended so as to ensure that this Agreement, as amended,
includes such broader protections, in each case to the extent permitted by
applicable law.
3.
Indemnity for Costs in Enforcing Rights. To the fullest extent allowable under
applicable law, the Corporation shall also indemnify against, and shall make any
Cost Advance requested by the Indemnified Party subject to and in accordance
with Section 5 of this Agreement, any Costs actually and reasonably paid or
incurred by the Indemnified Party in connection with any action or proceeding by
the Indemnified Party for (i) indemnification or reimbursement of any Costs, or
payment of any Cost Advance, by the Corporation under any provision of this
Agreement, or under any other agreement or provision of the Corporation’s
constating documents now or hereafter in effect relating to or in connection
with a Claim or other matter for which the Indemnified Party may be entitled to
indemnification or hold harmless obligations hereunder and (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Corporation (including the Policy), regardless of whether the Indemnified Party
ultimately is determined to be entitled to such indemnification or insurance
recovery, as the case may be. The Indemnified Party shall be required to
reimburse the Corporation if a court of competent jurisdiction determines that
such action brought by the Indemnified Party was frivolous or not made in good
faith. For the avoidance of doubt, the Indemnified Party shall be required to
reimburse the Corporation for any amounts received under this Section 3 related
to the matters contemplated by Section 4 of this Agreement or any Claim that is
not entitled to indemnification under Section 2 of this Agreement.

4.
Indemnity Limitations. Notwithstanding anything to the contrary set forth in
this Agreement, under no circumstances shall the Corporation be liable or have
an obligation to indemnify or hold harmless the Indemnified Party under this
Agreement: (a) if and to the extent applicable, for the Indemnified Party’s
reimbursement to the Corporation of any bonus or other incentive-based or
equity-based compensation previously received by the Indemnified Party or
payment of any profits realized by the Indemnified Party from the sale of
securities of the Corporation, as required in each case under the Securities
Exchange Act of 1934 (as amended) (the “Exchange Act”) (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”) (as amended) in connection with an accounting restatement of
the Corporation or the payment to the Corporation of profits arising from the
purchase or sale by the Indemnified Party of securities in violation of Section
306 of Sarbanes-Oxley); (b) for any amounts



2

--------------------------------------------------------------------------------





paid in settlement of any threatened or pending Claim effected by the
Indemnified Party without the Corporation’s prior written consent, which shall
not be unreasonably withheld; or (c) if and to the extent applicable, with
respect to the disgorgement of any profits arising from the purchase or sale of
securities of the Corporation by any Indemnified Party in violation of Section
16(b) of the Exchange Act.
5.
Cost Advances. The Corporation shall at the request of the Indemnified Party
make all Cost Advances to the Indemnified Party promptly following receipt of
such request, to the fullest extent permitted by applicable law. Each such
request for Cost Advances by the Indemnified Party shall be in writing and shall
include: (i) a written affirmation of the Indemnified Party’s good faith belief
that the Indemnified Party is entitled to indemnification or hold harmless
obligations hereunder, together with particulars of the Costs to be covered by
the proposed Cost Advance (for greater certainty, the Indemnified Party shall
not be required to provide any documentation or information to the extent that
the provision thereof would undermine or otherwise jeopardize solicitor-client
or litigation privilege, provided that the Indemnified Party shall cooperate
with the Corporation in good faith to facilitate the sharing of such information
and/or documentation that would not jeopardize solicitor-client and/or
litigation privilege); and (ii) a written undertaking by the Indemnified Party
to repay all Cost Advances if and to the extent that it is determined by a court
of competent jurisdiction that the Indemnified Party is not entitled to
indemnification or hold harmless obligations hereunder or that the payment of
such Costs is prohibited by applicable law. Such written undertaking to repay
Cost Advances shall be accepted without reference to the Indemnified Party’s
ability to repay the Cost Advances, shall be unsecured and no interest shall be
charged thereon. For the avoidance of doubt, the Indemnified Party shall be
required to repay all Cost Advances to the extent any are made in connection
with any Claim related to the matters contemplated by Section 4 of this
Agreement.

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnified Party is, by reason of the fact that the Indemnified Party is or was
a director or officer of the Corporation or of an Other Entity, or serves or
served in a similar capacity thereto at the Corporation’s request, a witness or
participant, other than as a named party, in an investigation or proceeding, the
Corporation shall pay to the Indemnified Party on behalf of the Corporation all
out-of-pocket expenses actually and reasonably incurred by the Indemnified Party
or on the Indemnified Party’s behalf in connection therewith.
6.
Taxes. For greater certainty, a Claim subject to indemnification or hold
harmless obligations hereunder shall include any taxes, including any
assessment, reassessment, claim or other amount for taxes, charges, duties,
levies, imposts or similar amounts, including any interest and penalties in
respect thereof, to which the Indemnified Party may be subject or which the
Indemnified Party may suffer or incur as a result of, in respect of, arising out
of or referable to any indemnification or hold harmless obligations of the
Indemnified Party by the Corporation pursuant to this Agreement, including, if
applicable, the payment of insurance premiums or any payment made by an insurer
under an insurance policy, if such payment is deemed to constitute a taxable
benefit or otherwise be or become subject to any tax or levy.

7.
Partial Indemnification. If the Indemnified Party is entitled to indemnification
or hold harmless obligations by the Corporation under the provisions of this
Agreement or as determined by a court of competent jurisdiction for a portion of
the Losses incurred in respect of a Claim but not for the total amount thereof,
the Corporation shall indemnify and hold harmless the Indemnified Party for the
portion thereof to which the Indemnified Party is so entitled.

8.
Notice of Claim. The Indemnified Party shall notify the Corporation, and
likewise the Corporation shall notify the Indemnified Party, in writing as soon
as practicable upon receiving or being served with any demand, statement of
claim, writ, assessment, reassessment, notice of motion, application,
information, charges, indictment, subpoena, summons, investigation order or
other document or communication commencing, threatening or continuing any Claim
against which the Indemnified Party may be indemnified and held harmless or seek
Cost Advances under this Agreement. Such notice shall include a copy of the
document or communication initiating or threatening the Claim, a description of
the Claim or threatened Claim, a summary of the facts giving rise to the Claim
or threatened Claim and, if possible, an estimate of any potential liability
arising under the Claim or threatened Claim. Failure by the Indemnified Party to
so notify the Corporation shall not relieve the Corporation from liability under
this Agreement except and only to the extent that such failure actually
prejudices the Corporation.

9.
Legal Counsel. Except in respect of an suit, action, litigation, claim,
investigation, inquiry, hearing or proceeding by or on behalf of the Corporation
or Other Entity, as the case may be, to procure a judgment in its favour against
the Indemnified Party, the Corporation may, and upon the written request of the
Indemnified Party shall, promptly after receiving from or delivering to the
Indemnified Party written notice of any Claim or threatened Claim as required by
Section 8 of this Agreement, assume conduct of the defence thereof in a timely
manner and retain legal counsel on behalf of the Indemnified Party, provided
that such legal counsel is satisfactory to the Indemnified Party, acting
reasonably, to represent the Indemnified Party in respect of the Claim. In the
event the Corporation assumes conduct of the defence on behalf of the
Indemnified Party as contemplated by this Section 9, the Indemnified Party
hereby



3

--------------------------------------------------------------------------------





consents to the conduct thereof and to any action taken by the Corporation, in
good faith, in connection therewith, and the Indemnified Party shall fully
cooperate in such defence including the provision of documents, attending
examinations for discovery, making affidavits, meeting with counsel, testifying
and divulging to the Corporation and, where applicable, to its insurers, all
information reasonably required to investigate, defend or prosecute the Claim.
10.
Additional Legal Counsel. The Indemnified Party shall have the right to employ
separate legal counsel of the Indemnified Party’s choosing in addition to or
instead of, as the case may be, the legal counsel retained by the Corporation as
provided by Section 9 of this Agreement in connection with any Claim or other
matter for which the Indemnified Party may be entitled to indemnification or
hold harmless obligations hereunder and to participate in the defence thereof
provided the fees and disbursements of such additional counsel shall be at the
Indemnified Party’s expense unless, in respect of such Claim or other matter,
any of the following applies, in which case the legal fees and disbursements of
such additional counsel shall be paid by the Corporation on behalf of the
Indemnified Party: (i) the Corporation has agreed in writing to pay the fees for
such additional counsel; (ii) the Corporation has not appointed counsel to
assume the conduct of the defence of such Claim or other matter in a timely
manner; (iii) the Corporation has appointed counsel that is not satisfactory to
the Indemnified Party, acting reasonably; or (iv) the Indemnified Party has
reasonably determined that there may be a conflict of interest between the
Indemnified Party and the Corporation in the defence of such Claim or other
matter.

11.
No Presumption as to Absence of Good Faith. Unless a court of competent
jurisdiction otherwise decided that the Indemnified Party is not entitled to be
fully or partially indemnified or held harmless hereunder, the determination of
any Claim by judgment, order, settlement or conviction (whether with or without
court approval), or upon a plea of nolo contendere or its equivalent, shall not,
in and of itself, create any presumption for the purposes of this Agreement that
the Indemnified Party is not entitled to indemnity hereunder.

12.
Settlement of Claim. No admission of liability and no settlement of any Claim in
a manner adverse to the Indemnified Party shall be made without the consent of
the Indemnified Party, unless, in the case of a settlement by the Corporation,
such settlement: (i) includes an unconditional release of the Indemnified Party
from all liability arising out of such Claim; and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of the Indemnified Party.

13.
Other Rights and Remedies Unaffected. The rights to indemnification or hold
harmless obligations and payment provided in this Agreement shall not derogate
from or exclude or be diminished by any other rights to which the Indemnified
Party may be entitled under any provision of the Act or otherwise under
applicable law, the articles of the Corporation (as amended or otherwise
modified from time to time pursuant to its terms and applicable law) or the
by-laws of the Corporation (as amended or otherwise modified from time to time
pursuant to its terms and applicable law), the constating documents of an Other
Entity, any applicable policy of insurance (including but not limited to any
directors’ and officers’ liability insurance policy, including the Policy),
guarantee or third-party indemnity, any vote of securityholders of the
Corporation or an Other Entity, or otherwise, both as to matters arising out of
the Indemnified Party’s capacity as a director or officer of the Corporation or
Other Entity, or in a capacity similar thereto for the Corporation or an Other
Entity, or as to matters arising out of any other capacity in which the
Indemnified Party may act for or on behalf of the Corporation; provided,
however, that, notwithstanding anything to the contrary set forth in this
Agreement, the Corporation shall not be liable or have any obligation under this
Agreement to the Indemnified Party in respect of any Losses or Cost Advances to
the extent the Indemnified Party has otherwise received any payments under any
insurance policy (including the Policy), the articles of the Corporation (as
amended or otherwise modified from time to time pursuant to its terms and
applicable law) or the by-laws of the Corporation (as amended or otherwise
modified from time to time pursuant to its terms and applicable law), pursuant
to any other contractual or legal indemnification or similar rights the
Indemnified Party may be entitled to or otherwise of the amounts otherwise
indemnifiable by the Corporation under this Agreement.

14.
Insurance Policy.

a) The Policy. The Corporation will ensure that its liabilities under this
Agreement, and the potential liabilities of the Indemnified Party that are
subject to indemnification by the Corporation pursuant to this Agreement, are at
all times supported by the Policy. The Corporation shall pay all premiums
payable under the Policy and, provided that such insurance is, in the
Corporation’s reasonable and good faith opinion, available on commercially
reasonable terms, take all steps necessary to maintain the coverage provided
under the Policy. As may be required by the Policy, the Corporation will
immediately notify the Policy’s insurers of any occurrences or situations that
could potentially trigger a claim under the Policy and will promptly advise the
Indemnified Party that the insurers have been notified of the potential claim.
If, for any reason whatsoever, any directors’, and officers’ liability insurer
asserts that the Indemnified Party is subject to a deductible under any existing
or future directors’ and officers’ liability insurance purchased and maintained
by the Corporation for the benefit of the Indemnified Party and the Indemnified
Party’s heirs and legal representatives, the Corporation shall pay the
deductible for and on behalf of the Indemnified Party.  If any payments made by
an insurer under a


4

--------------------------------------------------------------------------------





Policy are deemed to constitute a taxable benefit or otherwise become subject to
any tax payable by the Indemnified Party, the Corporation agrees to pay any
amount as may be necessary to ensure that the amount received by or on behalf of
the Indemnified Party after the payment of, or withholding for, such tax, fully
reimburses the Indemnified Party for the actual cost, expense or liability
incurred by or on behalf of the Indemnified Party.
b) Variation of Policies. So long as the Indemnified Party is a director,
advisor or officer or holder of a similar office of the Corporation or an Other
Entity and provided that such insurance is, in the Corporation’s reasonable and
good faith opinion, available on commercially reasonable terms, the Corporation
shall not seek to amend adversely or discontinue the Policy or allow the Policy
to lapse (without entering into a renewal or replacement thereof on similar
terms) without the Indemnified Party’s prior written consent, acting reasonably.
Should the Indemnified Party cease being a director, officer or advisor of the
Corporation, for any reason whatsoever, the Corporation shall continue to
purchase and maintain directors’ and officers’ liability insurance for the
benefit of the Indemnified Party and the Indemnified Party’s heirs and legal
representatives, such that the Indemnified Party’s insurance coverage is, at all
times, the same as any insurance coverage the Corporation purchases and
maintains for the benefit of its then current directors, officers and advisors,
from time to time.
c) Run-Off Coverage. In the event the Policy is discontinued for any reason, or
in the event of a consummation of a Control Transaction, the Corporation shall
purchase, maintain and administer, or cause to be purchased, maintained and
administered for a period of six years after such discontinuance or the
effective time of the Control Transaction, insurance for the benefit of the
Indemnified Party (the “Run-Off Coverage”), on similar terms to the extent
permitted by law and provided such Run-Off Coverage is available on commercially
acceptable terms and premiums (as determined by the board of directors in its
reasonable and good faith opinion), provided that the premiums for the Run-Off
Coverage will be deemed to be commercially acceptable if the total premiums for
such Run-Off Coverage do not exceed 300% of annual premiums under the Policy at
the time they are discontinued). The Run-Off Coverage shall provide coverage
only in respect of events occurring prior to the discontinuance of the Policy or
the effective time of the Control Transaction. The Corporation will provide to
the Indemnified Party a copy of each policy of insurance providing the coverages
contemplated by this subsection 14(c) promptly after coverage is obtained and
evidence of each annual renewal thereof and will promptly notify the Indemnified
Party if the insurer cancels, makes material changes to coverage, or refuses to
renew coverage (or any part of the coverage).
15.
Retroactive Effect. The right to be indemnified and held harmless or to the
reimbursement or advancement of expenses pursuant to this Agreement is intended
to be retroactive and shall be available with respect to events occurring prior
to the execution hereof. For greater certainty, the rights of the Indemnified
Party hereunder shall vest irrevocably at the time of his or her appointment as
a director or officer or in any capacity similar thereto of the Corporation or
an Other Entity.

16.
Cooperation. The Corporation and the Indemnified Party shall, from time to time,
provide such information and cooperate with the other, as the other may
reasonably request, in respect of all matters under this Agreement. The
Indemnified Party shall cooperate fully with the Corporation and its insurers
and provide any required information with respect to any matters relevant to or
arising under any claims by the Corporation under any policy of directors’ and
officers’ liability insurance in respect of or related to a Claim under this
Agreement. Without limiting the foregoing, the Indemnified Party and his or her
advisors shall at all times be entitled to review during regular business hours
all documents, records and other information with respect to the Corporation
which are under the Corporation’s control and which may be reasonably necessary
in order for the Indemnified Party to defend against any Claim that relates to,
arises from or is based on the Indemnified Party having acted in his or her
capacity as a director or officer of the Corporation or an Other Entity or by
reason of that association with the Corporation or an Other Entity, provided
that the Indemnified Party shall maintain all such information in strictest
confidence except to the extent necessary for the Indemnified Party’s defence.
Nothing contained herein shall abrogate any legal privilege (solicitor/client,
litigation or otherwise) that may be asserted by the Corporation in respect of
such documents, records or information to object to disclosure to the
Indemnified Party.

17.
Effective Time. This Agreement shall be deemed to have effect as and from the
first date that the Indemnified Party became a director or officer of the
Corporation or an Other Entity, or began serving in a capacity similar thereto
for the Corporation or an Other Entity.

18.
Insolvency. The liability of the Corporation under this Agreement shall not be
affected, discharged, impaired, mitigated or released by reason of the discharge
or release of the Indemnified Party in any bankruptcy, insolvency, receivership
or other similar proceeding of creditors. The rights of the Indemnified Party
under this Agreement shall not be prejudiced or impaired by permitting or
consenting to any assignment in bankruptcy, receivership, insolvency or any
other creditor’s proceedings of or against the Corporation or by the winding-up
or dissolution of the Corporation.

19.
Subrogation. In the event of payment to the Indemnified Party under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnified Party. Without limiting the
generality of Section 16 of this Agreement, the Indemnified Party shall execute
all papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Corporation to effectively bring suit to enforce such rights.



5

--------------------------------------------------------------------------------





20.
Multiple Proceedings. No suit, action, litigation, claim, prosecution,
investigation, inquiry, hearing or other proceeding brought or instituted under
this Agreement and no recovery pursuant thereto shall be a bar or defence to any
further suit, action, litigation, claim, prosecution, investigation, inquiry,
hearing or other proceeding which may be brought under this Agreement.

21.
Term. This Agreement shall survive and continue indefinitely after the
Indemnified Party has ceased to act as a director or officer of the Corporation
and all Other Entities, and in all capacities similar thereto for the
Corporation and all Other Entities.

22.
Deeming Provision. The Indemnified Party shall be deemed to have acted or be
acting at the specific request of the Corporation upon the Indemnified Party’s
being appointed or elected as a director or officer of the Corporation or an
Other Entity, or into a capacity similar thereto for the Corporation or an Other
Entity.

23.
Miscellaneous.

a)
Assignment. No party hereto may assign this Agreement or any rights or
obligations under this Agreement without the prior written consent of the other
parties hereto and any attempted or purported assignment in violation of this
Section 23(a) shall be null and void. This Agreement shall enure to the benefit
of and be binding upon the parties hereto and their successors (including any
successor by reason of amalgamation or other Control Transaction, as
applicable), heirs, legal representatives and permitted assigns.

b)
Amendments and Waivers. No supplement, modification, amendment or waiver or
termination of this Agreement and, unless otherwise specified, no consent or
approval by any party hereto, shall be binding unless executed in writing by the
party to be bound thereby.

c)
Notices. Any notice, consent or approval required or permitted to be given in
connection with this Agreement (for the purposes of this Section 23.c), a
“Notice”) shall be in writing and shall be sufficiently given if delivered,
whether in person, by courier service or other personal method of delivery, or
if transmitted by e-mail:

(a)
in the case of a Notice to the Indemnified Party at:

    
[NAME]
[ADDRESS]
Telephone: [●]
        E-mail: [●]
(b)
in the case of a Notice to the Corporation at:

        
Cronos Group Inc.
    720 King Street West, Suite 320
Toronto, Ontario M5V 2T3
    Telephone: 416-504-0004
Attention: General Counsel
E-mail: legal@thecronosgroup.com
    
Any Notice delivered or transmitted to a party hereto as provided above shall be
deemed to have been given and received on the day it is delivered or
transmitted, provided that it is delivered or transmitted prior to 5:00 p.m.
local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a day
during which banks are open for business in the City of Toronto, Ontario, then
the Notice shall be deemed to have been given and received on the next day
during which banks are open for business in the City of Toronto, Ontario. Either
party hereto may, from time to time, change its address by giving Notice to the
other party in accordance with the provisions of this Section 23.c).
d)
Severability. If any part of this Agreement or the application of such part to
any person, entity or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such part
to any other or person or circumstance, shall not be affected thereby and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by applicable law.



6

--------------------------------------------------------------------------------







e)
Further Assurances. The Corporation and the Indemnified Party shall, with
reasonable diligence, do all such further acts, deeds or things and execute and
deliver all such further documents as may be necessary or advisable for the
purpose of assuring and conferring on the Indemnified Party the rights hereby
created or intended, and of giving effect to and carrying out the intention or
facilitating the performance of the terms of this Agreement.

f)
Governing Law. This Agreement is a contract made under and shall be governed by
and construed in accordance with the laws of the Province of Ontario and the
federal laws of Canada applicable therein. The parties hereto hereby irrevocably
submit and attorn to the jurisdiction of the courts of the Province of Ontario
with respect to all matters arising out of or relating to this Agreement and all
matters, agreements or documents contemplated by this Agreement. The parties
hereto hereby irrevocably waive any objections they may have to the venue being
in such courts including any claim that any such venue is in an inconvenient
forum and appoint, to the extent such party is not otherwise subject to service
of process in the Province of Ontario, [AGENT FOR SERVICE OF PROCESS],
[ADDRESS], [CITY], Ontario, [POSTAL CODE] as its agent in the Province of
Ontario for acceptance of legal process in connection with any such action or
proceeding against any such party with the same legal force and validity as if
served upon such party personally within the Province of Ontario.

g)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
other prior and contemporaneous agreements, negotiations, understandings,
representations and warranties, whether oral or written, with respect to such
matters.

h)
Interpretation. The headings in this Agreement are for reference only and shall
not affect the meaning or interpretation of this Agreement. Unless the context
otherwise requires, words importing the singular shall include the plural and
vice versa and words importing any gender shall include all genders and the
words “including” and “includes” are meant to be illustrative and not limiting.

i)
Execution and Delivery. This Agreement may be executed by the parties hereto in
counterparts and may be executed and delivered by facsimile and all such
counterparts and facsimiles together shall constitute one and the same
agreement.





[Remainder of page intentionally left blank.]


7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF each of the parties hereto and the witness hereto has duly
executed this Agreement.




CRONOS GROUP INC.


                                
By:    ______________________________
Name:
Title:








______________________________        ______________________________
Witness                    [Individual]








8

--------------------------------------------------------------------------------





SCHEDULE A
Insurance Policy






9